OFFICE OF
                                                                                 APPELLATE COURTS

                                                                                     JUL 0 9 2014
                                STATE OF MINNESOTA

                                  IN SUPREME COURT
                                                                                   FILED
                                         Al4-0537


In re Petition for Disciplinary Action against
Patrick Scott Dinneen, a Minnesota Attorney,
Registration No. 293775.


                                         ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action alleging that respondent Patrick Scott Dinneen committed

professional misconduct warranting public discipline. The petition alleges that in the

same litigation, respondent represented a client with interests directly adverse to his

current clients, filed an unsigned affidavit with a court without having communicated

with the affiant about the topics addressed in the affidavit or the affidavit itself, and made

a knowingly false statement to a court, in violation of Minn. R. Prof. Conduct l.7(a)(l),

3.3(a)(l) and (a)(3), and 8.4(c) and (d).         In a stipulation for discipline, respondent

unconditionally admits the allegations of the petition, waives his procedural rights under

Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and with the Director

recommends that the appropriate discipline is a public reprimand and a 2-year period of

unsupervised probation.

       •'[W]e have suspended attorneys for misrepresentations made to our judicial

officers."   In re Jensen, 542 N.W.2d 627, 634 (Minn. 1996).            We have suspended

attorneys when the attorney's misconduct involved a single misrepresentation to a court.


                                              I
See, e.g., In re Michael, 836 N.W.2d 753, 758-59, 767 (Minn. 2013) (30-day suspension

for making a false statement to a court, disobeying a court order, making a frivolous

argument, and improperly accusing a judge of bias); In re Warpeha, 802 N.W.2d 361,

361 (Minn. 2011) (order) (60-day suspension for making a false statement about the

attorney's criminal history during voir dire when he was a potential juror); In re Van

Liew, 712 N.W.2d 758, 758 (Minn. 2006) (order) (90-day suspension for making false

statement to a tribunal and failing to file opposition to a motion); In re Scott, 657 N.W.2d

567, 568 (Minn. 2003) (order) (30-day suspension for making false statements to a court

in attorney's divorce and custody proceeding).

       After the parties filed their stipulation for discipline, we issued an order to show

cause in which we directed the parties to submit memorandum of law addressing why

respondent should not be subject to more severe discipline because he made a false

statement to a court and committed other acts of misconduct. Both the Director and

respondent filed a memorandum in response to the order to show cause. Along with his

memorandum, respondent submitted an affidavit providing evidence that several

mitigating factors are present in his case.

       The court has independently reviewed the file and, in light of the evidence of

mitigating factors, approves the recommended disposition except for the terms of

probation. Given respondent's misconduct at issue in this case, respondent's probation

should be supervised.




                                              2
      Based upon all the files, records, and proceedings herein,

      IT IS HEREBY ORDERED that:

      l.     Respondent Patrick Scott Dinneen is publicly reprimanded;

      2.     Respondent is placed on disciplinary probation for 2 years subject to the

following terms and conditions:

      a.      Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by its due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address.
      Respondent shall cooperate with the Director's investigation of any
      allegations of unprofessional conduct that may come to the Director's
      attention.   Upon the Director's request, respondent shall provide
      authorization for release of information and documentation to verify
      respondent's compliance with the terms of this probation;

      b.   Respondent shall abide by the Minnesota Rules of Professional
      Conduct;

      c.     Respondent shall be supervised by a licensed Minnesota attorney
      appointed by the Director to monitor compliance with the terms of this
      probation. Within 2 weeks from the date of the filing of this order,
      respondent shall provide the Director with the names of four attorneys who
      have agreed to be nominated as respondent's supervisor. If, after diligent
      effort, respondent is unable to locate a supervisor acceptable to the
      Director, the Director shall seek to appoint a supervisor. Until a supervisor
      has signed a consent to supervise, respondent shall, on the first day of each
      month, provide the Director with an inventory of client files as described in
      paragraph d below. Respondent shall make active client files available to
      the Director upon request; and

      d.     Respondent shall cooperate fully with the supervisor's efforts to
      monitor compliance with this probation. Respondent shall contact the
      supervisor and schedule a minimum of one in-person meeting per calendar
      quarter. Respondent shall submit to the supervisor an inventory of all
      active client files by the first day of each month during the probation. With
      respect to each active file, the inventory shall disclose the client name, type
      of representation, action respondent took to ensure there were no conflicts


                                            3
of interest with the representation, date opened, most recent activity, next
anticipated action, and anticipated closing date. Respondent's supervisor
shall file written reports with the Director at least quarterly, or at such more
frequent intervals as the Director may reasonably request; and

3.     Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.

Dated: July 9, 2014

                                           BY THE COURT:




                                           Associate Justice




                                       4